EXHIBIT (a)(12) CONSENT OF REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM Wehereby consent to the incorporation by reference inthisRule 13e-3 Transaction Statement for Mr. Michael Goldman, of our report dated March 26, 2009with respect to our audits of theconsolidated financial statements andfinancial statement scheduleof Colonial Commercial Corp., as ofDecember 31, 2008 and 2007and for eachof the years then ended, included in theSchedule TO, Amendment No. 3, beingfiled with the Securities and Exchange Commission on or about August 20, 2009. /s/ Eisner LLP New York, New York
